Citation Nr: 0715857	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for 
postoperative residuals of an excision of a carpal boss from 
the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased the rating for the veteran's right 
hand disability from zero to 10 percent retroactively 
effective from the date of receipt of his claim.  He wants an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

In his January 2004 substantive appeal, on VA Form 9, the 
veteran indicated he wanted a hearing at the RO before a 
Veterans Law Judge the Board.  He testified at a hearing 
before a local Decision Review Officer at the RO in February 
2004.  And in May 2004, he specifically withdrew - in 
writing, his request for a hearing before the Board.  
38 C.F.R. § 20.704(e) (2006).  

The Board also notes that, in a November 2006 statement, the 
veteran raised the additional issue of his entitlement to 
service connection for gout in his feet.  This additional 
claim, however, has not been adjudicated by the RO, much less 
denied and timely appealed to the Board, so it is referred to 
the RO for appropriate development and consideration since 
the Board does not currently have jurisdiction to consider 
it.  38 C.F.R. § 20.200 (2006).

As for the claim that is on appeal - for a rating higher 
than 10 percent for the right hand disability, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The record shows the veteran was afforded a VA compensation 
examination in August 2003.  The report noted his complaint 
of worsening right hand pain and stiffness, mostly in his 
right index finger, as well as difficulty flexing and 
extending that finger.  In addition, he reported problems 
working with tools and decreased dexterity.  However, the 
examiner reported essentially only range of motion findings.  
He did not comment on whether there also were objective 
clinical indications of painful motion or stiffness and, 
despite the veteran's complaint, also did not record any 
clinical findings concerning his right index finger in 
particular.  Significantly, the examiner did not comment, 
either, on whether the veteran had additional functional 
impairment on use of his right hand.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on remand 
should include consideration of all the factors set forth in 
§§ 4.40, 4.45, and 4.59.  



In addition, in two recent cases it was held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007); see also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  While this veteran's case involves a 
claim for an increased rating, rather than for service 
connection, which was granted many years ago, the required 
VCAA notice must nevertheless advise him of the information 
and evidence necessary to substantiate his entitlement to a 
higher disability rating and address the downstream effective 
date element of his claim, as well.  He has not received this 
requisite notice, and in a pair of very recent decisions the 
U.S. Court of Appeals for the Federal Circuit held that any 
errors in a VCAA notice for any of the elements of that 
notice are presumed to be prejudicial, and that VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
No. 2006-7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. 
May 16, 2007); Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. 
May 16, 2007).  This holding overturns, in part, opinions 
issued on this subject by the Court.  So the veteran must be 
provided this additional notice before deciding his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide the veteran VCAA notice that 
complies with the requirements set forth 
in Dingess/Hartman and Dunlap.  

2.  Schedule the veteran for an 
orthopedic examination to assess the 
current severity of his right hand 
disability.  All testing and evaluation 
needed to assist in making this 
determination should be performed.  Also, 
the claims file and a copy of this REMAND 
must be made available to and reviewed by 
the designated examiner for the veteran's 
pertinent medical and other history.  


The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings, and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's right hand 
disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  
In particular, the examiner should 
comment on any functional loss due to 
weakened movement, premature/excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
right hand disability that develops on 
use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  



3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Specifically consider 
assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b) (2006).  If 
his claim is not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) discussing 
all evidence added to the record since 
the March 2004 SSOC, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and give him an opportunity to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



